COURT 
OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT 
WORTH
 
NO. 2-03-314-CR
 
DALE DOWDEN                                                                     APPELLANT
 
V.
 
THE STATE OF TEXAS                                                                  STATE
 
------------
 
FROM THE COUNTY COURT AT LAW OF PARKER COUNTY
 
------------
MEMORANDUM 
OPINION

------------
        Appellant 
Dale Dowden appeals from his conviction for misdemeanor assault. On August 15, 
2003, this court informed Dowden by letter that it was concerned it lacked 
jurisdiction over the appeal because the notice of appeal was untimely filed. 
Dowden filed a response to our letter, which we have considered. We dismiss for 
want of jurisdiction.
        The 
trial court imposed sentence on April 7, 2003, but did not sign the final 
judgment until May 9, 2003. Dowden filed a motion for new trial on June 2, 2003, 
and his notice of appeal on August 1, 2003. Under rule 21.4, a defendant’s 
motion for new trial is timely if filed “before, but no later than 30 days 
after, the date when the trial court imposes or suspends sentence in open 
court.” Tex. R. App. P. 21.4(a). 
Because the trial court imposed sentence on April 7, Dowden’s motion for new 
trial needed to be filed by May 7 to be timely. See id. Having filed an 
untimely motion for new trial, Dowden’s notice of appeal was untimely filed on 
August 1. See Tex. R. App. P. 
26.2(a)(1) (stating notice of appeal must be filed within 30 days after sentence 
imposed or suspended in court, or after the day the trial court enters an 
appealable order). Rule 26.2(a)(2) applies only to notices of appeal filed after 
a “timely” motion for new trial is filed. Tex. 
R. App. P. 26.2(a)(2).
        Because 
Dowden’s notice of appeal was untimely filed, we dismiss this appeal for want 
of jurisdiction. See Tex. R. App. 
P. 43.2(f); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 
1996).

                                                          SAM 
J. DAY
                                                          JUSTICE
 
PANEL D:   DAY, 
LIVINGSTON, and DAUPHINOT, JJ.
 
DO NOT PUBLISH
Tex. R. 
App. P. 47.2(b)
 
DELIVERED: September 11, 
2003